DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 1-20.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 31, a method), machine (claim 1, a system) which are statutory categories. 
However, evaluating claim 21, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical/mental process.  The limitations include
 calculating a balance index of a user based on angular velocity measurements, weighted deviations from a second axis, and weighted deviations from a third axis; generating a data profile based on the received pressure data and the balance index of the user; and providing, based on the generated data profile, feedback to the user, wherein the feedback is associated with at least one of stride, gait, pronation, or cadence of the user.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that receives pressure data from a pressure sensor.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receiving pressure data from a pressure sensor” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor and a memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim 31 is rejected under 35 USC 101 for the same reasons as in claim 21.

	Dependent claim(s) 22-30 and 32-40, which depend directly or indirectly from either claim 21 or claim 31, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 22-30 and 32-40 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 26 and 30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of Patent No. US 11,185,736. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 26 and 30 are anticipated or fall entirely within the scope of claim 1 of Patent No. US 11,185,736.  
Claims 22, 23, 24, 25, 27, 28 and 29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 2, 3, 6, 7, 8, 9 and 10, respectively, of Patent No. US 11,185,736. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 22, 23, 24, 25, 27, 28 and 29 are anticipated or fall entirely within the scope of claims 2, 3, 6, 7, 8, 9 and 10, respectively, of Patent No. US 11,185,736.  

Claims 31, 36 and 40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 11 of Patent No. US 11,185,736. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 31, 36 and 40 are anticipated or fall entirely within the scope of claim 11 of Patent No. US 11,185,736.  
Claims 32, 33, 34, 35, 37, 38 and 39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 12, 13, 16, 17, 18, 19 and 20, respectively, of Patent No. US 11,185,736. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 32, 33, 34, 35, 37, 38 and 39 are anticipated or fall entirely within the scope of claims 12, 13, 16, 17,1 8, 19 and 20, respectively, of Patent No. US 11,185,736. 
                                      
                                        Examiner’s notes 
5.	Claims 21 and 31 distinguish over the prior art of record, the closest prior art Gazdag et al. (Pub. No. US2017/0188950) disclose a wearable shoe insole device can be configured to monitor pressure, acceleration, rotation rate and all forms of inertial data in three axes, and route tracking of a user, and then transmit the collected data to the external computer system for feedback on orthopedic metrics and fitness monitoring, but fails to anticipate or render obvious a system or method, comprising: calculating a balance index of a user based on angular velocity measurements, weighted deviations from a second axis, and weighted deviations from a third axis; generating a data profile based on the received pressure data and the balance index of the user; and providing, based on the generated data profile, feedback to the user, wherein the feedback is associated with at least one of stride, gait, pronation, or cadence of the user, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Winter [‘348] discloses systems, methods, and software products analyze foot strikes. A runner profile defining characteristics of a user and a shoe type of the shoes is received. Shoe characteristics are retrieved based upon the shoe type. A model of shoe wear is configured based upon both the runner profile and the shoe characteristics. Sensor data indicative of movement of a runner's foot is received from a foot strike monitor configured with the shoes and processed through the model to determine a user's expected lifetime for the shoes. The user's expected lifetime is indicated to the user. 
Mahmoud [‘622] discloses an in-shoe monitoring system has a shoe insert including a flexible substrate, force sensors secured to the flexible substrate, a position sensor and a motion sensor. A microcontroller is secured to the flexible substrate and is operational to receive sensor data from the force sensors, the position sensor, and the motion sensor. A wireless transceiver on the flexible substrate is operational to transmit sensor data from the force sensors, the position sensor, and the motion sensor. A portable computing device is operational to receive the sensor data from the wireless transceiver.

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857